Citation Nr: 0319418	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  94-28 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, mother


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
March 1984, and from April 1984 to November 1985.  The 
veteran's DD-214 from his first period in service shows that 
he was transferred to the Marine Corps Reserve.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that the veteran 
had not submitted new and material evidence in order to 
reopen his claim for service connection for schizophrenia.  

It is noted that during the course of the appeal, the 
veteran's claims file has been transferred to the ROs in 
Cleveland, Ohio, Buffalo, New York, and most recently to 
Manchester, New Hampshire.  

In a November 2000 decision, the Board reopened and remanded 
the veteran's claim.  


FINDINGS OF FACT

1.  The veteran was discharged from service in November 1985 
and diagnosed with schizophreniform disorder in February 
1987.  

2.  The initial manifestations of the veteran's schizophrenia 
occurred in service.  


CONCLUSION OF LAW

Service connection for schizophrenia is granted.  38 U.S.C.A. 
§ § 1111, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that on his report of medical 
history form from induction in October 1979, the examiner 
noted that the veteran worried about school work, but did not 
have any neuropsychiatric treatment.  In February 1981, the 
veteran was diagnosed provisionally with immature 
personality.  When the veteran was seen by a psychiatric 
technician in March 1981, it was noted that he was very 
frustrated and angry, and disillusioned with the Marine 
Corps.  His mental status examination was within normal 
limits.  The examiner's impression was immature personality 
traits.

A colonel from the Marine Corps wrote the veteran's mother a 
letter in June 1985.  He wrote that the veteran had been 
given a nonjudicial punishment, which entailed receiving a 
fine, a reduction in rank, and 15 days in Correctional 
Custody.  

According to the veteran's DD-214, the veteran was 
administratively discharged in November 1985, due to a 
personality disorder.  

A copy of a VA treatment record from February 1987 shows that 
the veteran was diagnosed with schizophreniform disorder.  

The veteran was afforded a hearing before the RO in September 
1994, a transcript of which has been associated with the 
claims folder.  The veteran contended that during October 
1985, he was sent to a psychiatrist in El Toro, who wrote 
"schizophrenic" in a report.  He wrote that he did not 
receive treatment after this, because the Marines rushed to 
get him out of service.  He wrote that his brother had been a 
Marine recruiter, and had seen his service records, which 
said "schizophrenia."  He stated that he lived on the 
streets for a year and a half after the Marines.  

In June 2000, a VA physician conducted a review of the 
veteran's records.  The physician commented on the February 
1987 diagnosis of schizophreniform disorder.  He commented 
that the diagnosis included the characteristic symptoms of 
schizophrenia.  He commented that according to DSM-IV, the 
schizophrenic symptoms were only with the veteran from 1 to 6 
months at the time of the February 1987 diagnosis.  

The physician opined that the veteran was having some 
emotional difficulties while in service, which prompted the 
diagnosis of immature personality disorder.  After reviewing 
some service records, the physician concluded that the 
diagnosis of personality disorder while the veteran was in 
the military was an accurate diagnosis.  He commented that it 
appeared that the emotional difficulties were brewing during 
service, such that once he was discharged from service, he 
developed very rigid personality functioning to the point 
where he had a schizophrenic break, resulting in the 
diagnosis of schizophreniform disorder.  

The veteran was seen at the VA Medical Center in September 
2002 for his schizophrenia.  The examiner commented that the 
veteran obviously experienced his first psychotic break 
during service, as evidenced by his religiosity, paranoia, 
and loss of control, along with both auditory and visual 
hallucinations which he attempted to conceal until he was no 
longer able to do so.  

The veteran underwent a VA examination in November 2002.  The 
examiner commented that it is as likely as not that the 
veteran's schizophrenia, paranoid type, was the result of his 
active military duty.  The examiner commented on the VA
September 2002 report.  The examiner commented that the 
veteran's psychotic break did not occur until after the 
military.  The examiner referred to his June 2002 report, and 
reiterated that the veteran's emotional difficulties were 
brewing during the service.  The examiner commented that the 
psychiatrist who evaluated him during service indicated he 
was not psychotic.  The examiner speculated that perhaps all 
of the veteran's emotional difficulties from growing up with 
an alcoholic and abusive father began surfacing at the time 
of the veteran's military service, resulting in the accurate 
diagnosis of personality disorder.  

The examiner prepared an addendum to his report in December 
2002.  He commented that the veteran was showing all of the 
symptoms of a personality disorder while in service, 
manifested by his preaching to his cohorts and being 
oppositional to authority.  The examiner commented that the 
records showed that veteran did not have his psychotic break 
until after service, and that therefore the diagnosis of 
personality disorder made by the psychiatrist while he was in 
the service was an accurate diagnosis.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the May 1994 Statement of 
the Case as well as numerous Supplemental Statements of the 
Case.  In these documents, the RO also provided notice of 
what evidence it had considered.    





In April 2001, the RO sent the veteran a VCCA letter.  In 
said letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine the etiology of 
his schizophrenia.  For the aforementioned reasons, there is 
no reasonable possibility that further assistance would aid 
in the substantiation of the claim.  In short, the 
requirements under the VCAA have been met.  

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §1131 
(West 2002).  

Service connection may also be granted for certain chronic 
disorders, including psychoses, if they become manifest to a 
compensable degree within one year from the date of discharge 
from active military service; or for any disease or injury 
diagnosed after discharge, when all of the evidence 
establishes that the disease or injury was incurred in 
service.  38 U.S.C.A. § § 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.303 (d), 3.307, 3.309 (2002).

In determining whether schizophrenia was incurred in or 
became manifest to a degree of 10 percent within a year of 
discharge from active service, it must be emphasized that the 
standard to be applied is the "at least as likely as not" 
standard.  That is to say, service connection is warranted if 
the evidence supports the claim or is in relative equipoise. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 

The evidence shows that the veteran was diagnosed with a 
personality disorder in service.  There are two medical 
opinions regarding the question of whether this was a correct 
diagnosis or not.  One opinion was submitted by a VA nurse 
practitioner in September 2002 who (although she did have the 
veteran's claims folder to review), opined that the veteran 
obviously experienced his first psychotic break during 
service.  The other opinion was proffered by a VA 
psychiatrist who reviewed the claims folder, and on three 
different occasions (June 2000, November 2002, and December 
2002) opined that the veteran's psychotic break did not occur 
until after the military.  

Without answering the question of which opinion is to be 
given more weight, it is noted that within 15 months of 
leaving service, the veteran was diagnosed with 
schizophreniform disorder, otherwise known as acute 
schizophrenia.  If the veteran had been diagnosed with 
schizophrenia by November 1986 (only 3 months before the 
February 1987 diagnosis), he would be entitled to service 
connection without question pursuant to 38 C.F.R. § § 3.307, 
3.309.  The aforementioned VA psychiatrist commented in June 
2000 that the veteran's schizophrenic symptoms were with the 
veteran 1 to 6 months prior to February 1987; he commented in 
November 2002 that it was as likely as not that the veteran's 
schizophrenia was a result of his active military duty.  
Under these circumstances, it is determined that the evidence 
is in relative equipoise, and that the veteran's current 
schizophrenia was "at least as likely as not" incurred in 
service.  Accordingly, service connection 



is warranted for schizophrenia.  38 U.S.C.A. § § 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§  3.307, 3.309 (2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for schizophrenia is 
granted. 



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



